MOORE, J.
This was a suit for $157.50 alleged to be’due by defendant to plaintiff, Frank IT. Coílam, who was doing business under the name of Frank H. Collam & Co. for certain plans *167and specifications prepared by him as an architect for the building of a house which defendant contemplated erecting.
April 6, 1908.
The answer admits the employment and the performance of the work for which the charge is made, but avers that the condition of the employment was that plans and specifications were to be prepared for a house, the building and construction of which should not cost over $4700.00; whereas no building could be erected according to the plans submitted for less than $7000, hence the defendant was not obliged to accept or pay for said plans.
There was judgment in favor of plaintiff and against the defndant for $120, and the latter appeals.
The plaintiff and the defendant alone testified in the cause, and their testimony conflict.
The plaintiff testifies that no agreement whatsoever existed as to what the building was to cost, but that on the contrary the defendant was “continually adding to the plans, hundred and hundred of dollars,” and he added, “I supposed it might have cost $10,000 before we got through.” He says that a building constructed under the plans as finally agreed on could have been erected for $6000, and that he had a bid for the work at that price.
The defendant denies all this. Under these conditions we' must follow the - rule, well settled in our jurisprudence, to the effect that the opinion of the Judge a quo upon questions of fact, and as to the credibility of witnesses, he having had an opportunity of seeing the witness and hearing the testimony is entitled to great weight and his judgment, unless manifestly wrong, will be affirmed. Hen. Dig. Vol 1; Verbo Appeal IX (6) Nos. 1 and 19.
The judgment appealed from is affirmed.